Exhibit FOURTH AGREEMENT TO MODIFY LOAN DOCUMENTS THIS FOURTH AGREEMENT TO MODIFY LOAN DOCUMENTS (“Agreement”) is entered into as of May 11, 2009, by and among WILSON FAMILY COMMUNITIES, INC., a Delaware corporation (“Borrower”), RBC BANK (USA), formerly known as RBC CENTURA BANK, a North Carolina banking corporation (individually, as a “Lender” and as “Agent” for all “Lenders” [as defined below]), and INTERNATIONAL BANK OF COMMERCE, LAREDO, TEXAS, a Texas state banking association (individually, as a “Lender” and collectively, with RBC BANK, and FEDERAL DEPOSIT INSURANCE CORPORATION, receiver for FRANKLIN BANK SSB, a Texas state savings bank, “Lenders”).Borrower, Agent, and Lenders, for and in consideration of the recitals and mutual promises contained herein, confirm and agree as follows: RECITALS A.Agent, Lenders and Borrower previously entered into that certain Borrowing Base Loan Agreement (Syndicated Revolving Line of Credit) dated as of June 29, 2007 (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “Loan Agreement”), whereby Lenders previously extended to Borrower a master line of credit in the current principal sum of Thirty Million Dollars ($30,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “Master Line”). B.The Master Line is evidenced by that certain Promissory Note (RBC Bank) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “RBC Note”), that certain Promissory Note (International Bank of Commerce, Laredo, Texas) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “IBC Note”), and that certain Promissory Note (Franklin Bank SSB) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “Franklin Bank Note,” and collectively with RBC Note and IBC Note, “Note”) all dated June 29, C.The Note is secured by, among other things, multiple security instruments referred to in the singular as the “Deed of Trust” for each and every “Approved Subdivision” (both as defined in the Loan Agreement) financed with the proceeds of the Loan. D.All of the documents evidencing or relating to the Master Line, including this Agreement, and any other modification agreements or amendments that have been or will be executed in connection with the Master Line, collectively shall be referred to as the “Loan Documents.”All capitalized terms not specifically defined herein shall have the meanings given to such terms in the Loan Agreement. E.Borrower has requested that Lenders modify the Master Line as specifically set forth herein. F.Agent and Lenders are willing to consent to the modifications to the Loan Documents set forth herein, subject to the conditions set forth below.The date on which all conditions set forth herein have been satisfied shall be referred to as the “Modification Closing Date.” AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Recitals.
